The Honorable Bobby L. Glover State Senator Post Office Box 1 Carlisle, Arkansas 72024
Dear Senator Glover:
I am writing in response to your request for an opinion on the following question:
  In light of the Arkansas Supreme Court's decision in Lake View School District No. 25 v. Huckabee, 351 Ark. 31, 78, 91 S.W.3d 472 (2002), is the repair and replacement of inadequate and unequal school facilities the sole responsibility of the State of Arkansas or is it an obligation of the State of Arkansas and the local school districts?
RESPONSE
I answered a substantially similar question in Op. Att'y Gen. 2004-131, issued on June 29th of this year. The first question posed in that opinion was whether "the repair and replacement of inadequate and unequal school facilities [is] a financial obligation of the local school district, or . . . an obligation of the State of Arkansas." I concluded that the State may either compel local districts to ensure substantially equal school facilities or may itself act to provide such facilities. As I stated therein:
  "Equal educational opportunity" must include as basic components" substantially equal curricula, substantially equal facilities, and substantially equal equipment for obtaining an adequate education."  Id. at 79. As the Lake View court noted "[i]t is the State's responsibility to provide an equal education to its school children and, as we said in DuPree [v. Alma School Dist. No. 30, 279 Ark. 340,  651 S.W.2d 90 (1983)], "[i]f local government fails, the state government must compel it to act." 279 Ark. at 349, 651 S.W.2d at 95
(quoting Robinson v. Cahill, supra)). Id. at 78-79. In its most recent decision (Lake View School District No. 25 of Phillips County v. Huckabee, et al., (Ark.Sup.Ct. 01-836, June 18, 2004)), the court, in releasing jurisdiction, stated that "[a]dmittedly, some measures, and specifically funding measures and those relating to facilities and equipment, have not been brought to fruition. But we presume they will be. . . ." Id. at 29.
  The State must therefore ultimately ensure substantially equal school facilities. If local districts do not provide such facilities, the State may compel them to do so, or in my opinion, the State may itself act to secure them.
Id. at 2-3.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE, Attorney General
MB:ECW/cyh